                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JARROD HAMMONDS,                                  §
                                                  §
                Plaintiff,                        §
                                                  §
v.                                                §   Civil Action No. 3:17-CV-1661-N
                                                  §
DALLAS COUNTY, TEXAS, et al.,                     §
                                                  §
                Defendants.                       §

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

        The Motion to Dismiss Plaintiff’s Amended Complaint and Brief in Support of Defendants

Dallas County, Texas and Lashon Butler, filed July 18, 2018 (doc. 42) is GRANTED. By separate

judgment, all of the plaintiff’s claims against Dallas County and Lashon Butler will be DISMISSED

without prejudice for lack of subject matter jurisdiction, and all of his claims against the remaining

defendants will be sua sponte DISMISSED without prejudice for lack of subject matter

jurisdiction.

        SIGNED this 11th day of February, 2019.




                                               UNITED STATES DISTRICT JUDGE
